DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on February 14, 2022 to the non-final Office action of October 13, 2021 is acknowledged.  The Office action on the currently pending elected claims 1-14 follows.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “wherein each of the first and second sides of each of the plurality of server chassis does not include a side panel” is believed to be indefinite since the limitation contradicts the limitation “wherein each of a first side and a second side of each of the plurality of server chassis includes a perforated side panel” of claim 1.  Referring to independent claim 1, the claim positively recites that there is a perforated side panel (and thus a side panel) that is provided on each a first and second side of each of the plurality of server chassis, but then claim 4 recites that each of the first and second side of each of the plurality of sever chassis does not have a panel (i.e., the first side and second side go from having to have the perforated side plate to not having the side plate).  Therefore, the intended scope of claim 4 cannot be easily ascertained to one of ordinary skill in the art because it is no longer clear as to whether or not Applicant intends to include the perforated side panel (i.e., what is the intended final structure? The final structure of claim 4 appears to contradict the final structure of claim 1).  Based on the amendments made on February 14, 2022, it appears as though Applicant intended on including the perforated side panel.  Therefore, for the purposes of examination, claim 4 was not examined on the merits, and claim 5 was interpreted to be dependent on claim 1.
Claims 5-6 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for inheriting the deficiencies of claim 4.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Doll (US 8537539) in view of Wei (US 20150146363).
Regarding claim 1, Doll discloses (Fig.2A):
An electronic rack (See Fig.2A), comprising: a plurality of server chassis (212), each server chassis of the plurality of server chassis (212) containing one or more electronic components (Col.3 Lns.18-20); a rack frame (210) and supporting beams (See Figure Below) to form a plurality of server slots (218a-c) that receive the plurality of server chassis (212), respectively, from a frontend (See Figure Below) of the electronic rack (See Fig.2A); and a first opening side (See Figure Below) and a second opening side (See Figure Below) to allow an airflow of cool/cold air (219) to flow through each server chassis of the plurality of server chassis (212) to cool the one or more electronic components (Col.3 Lns.18-20).


See next page→

    PNG
    media_image1.png
    803
    846
    media_image1.png
    Greyscale

However, Doll does not disclose:
Wherein each of a first side and a second side of each of the plurality of server chassis includes a perforated side panel.
Wei however teaches (Fig.1):
Wherein each of a first side (front side that has 12) and a second side (rear side that has 11) of the server chassis (10) includes a perforated side panel (12 and 11).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Wei to modify the device of Doll such that each of a first side and a second side of each of the plurality of server chassis includes a perforated side panel, as claimed, in order to provide a simple and efficient means of forming the airflow passages that can effectively cool the one or more electronic components as disclosed by Doll (Col.3 Lns.18-23).
Regarding claim 2, Doll further discloses:
Wherein each of the first (See Figure of Claim 1) and second (See Figure of Claim 1) opening sides is entirely opened and does not include a cover panel (See Figure of Claim 1: the first and second opening sides are completely open holes that are then covered by airflow distributors 214,215, just like elected figure 5 of Applicant’s figures).
Regarding claim 3, Doll further discloses:
Wherein each of the first (See Figure of Claim 1) and second (See Figure of Claim 1) opening sides includes a perforated structure (214 and 215).

Claims 5-6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Doll (US 8537539) and Wei (US 20150146363) as applied to claim 1 above, and further in view of Coglitore (US 20050280986).
Regarding claim 5, modified Doll does not teach:
A plurality of fan systems to circulate warm/hot air out of the electronic rack from a backend of the electronic rack, wherein each fan system is mounted to a rear end of a corresponding server chassis of the plurality of server chassis or mounted to the backend of the electronic rack.
Coglitore however teaches (Figs.1 and 3):
A plurality of fan systems (130) to circulate warm/hot air (See Fig.1) out of the electronic rack (See Fig.1) from a backend (120: the plenum 120 defines a backend of the rack) of the electronic rack, wherein each fan system (130) is mounted to a rear end of a corresponding server chassis (any one of 102-1a-12a) of the plurality of server chassis (102-1a-12a) (Fig.1: the rear end of each server chassis 102-1a-12a has a fan system 130 that will move heated air into the backend 120 of the rack) or mounted to the backend of the electronic rack.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Coglitore to further modify the device of modified Doll such that it has a plurality of fan systems to circulate warm/hot air out of the electronic rack from a backend of the electronic rack in such a way that each fan system is mounted to a rear end of a corresponding server chassis of the plurality of server chassis, as claimed, in order to further improve the heat dissipation capabilities of modified Doll due to the fan system providing an improved means of moving and circulating the cool air through the electronic rack.
Regarding claim 6, Coglitore further teaches:
Wherein each fan system (130) comprises one or more cooling fans (232, See Fig.3).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further utilize the above teaching of Coglitore to further modify the device of modified Doll such that each fan system of the plurality of fan systems comprises one or more cooling fans, as claimed, in order to achieve the improved heat dissipation capabilities as discussed in claim 5 above.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20160330871) in view of Leigh (US 20150208554).
Regarding claim 7, Klein discloses (Figs.9-13):
A modular cooling system of an electronic rack (1050, 1051, 1055, and 1056 define the electronic rack), comprising: a first airflow distributor (See Figure Below) coupled to a first side of the electronic rack, the first airflow distributor to supply a first airflow of cool/cold air (Figs.10 and 12: the airflow path from 1010 defines the first airflow of cool/cold air) through the first side of the electronic rack; a second airflow distributor (See Figure Below) coupled to a second side of the electronic rack, the second airflow distributor to supply a second airflow of cool/cold air (Figs.10 and 12: the airflow path from 1015 defines the second airflow of cool/cold air) through the second side of the electronic rack; wherein the cooled air is distributed to the first and second airflow distributors comprising an opening rear end (1010 and 1015) to intake the distributed cooled air, wherein the first and second airflow distributors comprise internal panels (1028 and 1025) ([0090]: there are internal panels 1028 and 1025 on both the first and second airflow distributors) to separate the intake cooled air for airflow distributions to the electronic rack (Figs.9 and 12: the internal panels 1028 and 1025 separate the intake cooled air that is delivered to each of the server blades 305, which are provided inside the rack, and thus separate the intake cooled air to the electronic rack).

See next page→

    PNG
    media_image2.png
    899
    881
    media_image2.png
    Greyscale

However, Klein does not disclose:
A rear cooling door coupled to a backend of the electronic rack to cool warm/hot air exhaust from the backend of the electronic rack.
Leigh however teaches (Fig.7):
A rear cooling door (708 and [0067]: the heat exchanger that 708 is connected to is part of the rear cooling door) coupled to a backend (See Fig.7) of the electronic rack (700) to cool warm/hot air exhaust from the backend of the electronic rack (700) (Fig.7 and [0067]: the cooling system is a looped cooling system in which 708 delivers the heated air to the heat exchanger, which is then cooled and re-distributed to the inlet manifolds 710).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Leigh to modify the device of Klein such that it has a rear cooling door that is coupled to a backend of the electronic rack to cool warm/hot air exhaust from the backend of the electronic rack, as claimed, in order to provide a simple and efficient means of cycling and cooling the air from the backend of the electronic rack to the first and second airflow distributors.
Regarding claim 13, Klein further discloses:
Wherein each of the first side (See Figure of Claim 7) of the electronic rack (1050, 1051, 1055, and 1056 define the electronic rack) and the second side (See Figure of Claim 7) of the electronic rack includes a perforated structure (See Figure Below), thereby allowing the first airflow of cool/cold air and the second airflow of cool/cold air to effectively flow through the electronic rack (See Figure Below).

See next page→

    PNG
    media_image3.png
    810
    863
    media_image3.png
    Greyscale


Allowable Subject Matter

Claims 8, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9, 11, and 14 are objected to as being dependent upon an allowable dependent claim that is dependent upon a rejected base claim.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8 and 10, the allowability resides in the overall structure and functionality of the device for the reasons provided in the non-final Office action of 10/13/2021.
Regarding claim 12, the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 7 and 12, and at least in part, because claim 12 recites the limitations: “wherein each of the first side of the electronic rack and the second side of the electronic rack is entirely opened and does not include a cover panel, thereby allowing the first airflow of cool/cold air and the second airflow of cool/cold air to effectively flow through the electronic rack”.
The aforementioned limitations, in combination with all remaining limitations of respective claim 12, are believed to render the combined subject matter of claims 7 and 12, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination.
Regarding the Klein reference, the Office notes, based on figures 9-11 of the reference, that it is not clear if there is an entire open space between the posts 1051 and 1055, and between the posts 1050 and 1056 since the specification provides no explanation as to what the relationship among the posts 1050, 1051, 1055, and 1056 and frames 505 and 702 is. Therefore, it would be unreasonable to conclude that the frames 505 and 702 are separable from the posts 1050, 1051, 1055, and 1056 in order to define the entirely open space as claimed in claim 12.  Furthermore, it does not appear to be possible to modify the structure of the Klein reference to arrive at the claimed device of claim 12 absent impermissible hindsight and/or without changing the fundamental operation (i.e., undo experimentation) of the reference.

Response to Arguments

Applicant’s arguments filed on February 14, 2022 have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (See rejection above).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/Primary Examiner, Art Unit 2835